.¢>.

\lO`\Ui

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case

 

 

BROWN RUDNICK LLP
CATHRINE 1\/1. CASTALDI, #156089
ccastaldi@brownrudnick.coin

2211 Michelson Drive

Seventh Floor

Irvine, CA 92612

Telephone: (949) 752-7100
Facsirnile: (949) 252-1514

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISC() DIVISION

In re: CASE NO. 3:18-31087 HLB

SEDGWICK LLP, Chapter 1 1

Debtor. REQUEST FOR REMOVAL FROM
SPECIAL NOTICE AND MASTER
MAILING LIST

 

TO: THE CLERK OF THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
RECORD:

Brown Rudnick LLP hereby requests removal from service of all pleadings, notices,
motions, schedules, statements, applications and other documents and papers pertaining to the

above-captioned case.

DATED: March 28, 2019 BROWN RUDNICK LLP

65 a faa  ‘

eATHRINE 1\/1. CK§TALDI

1843<{11©87 DOC# 196 vl:i|ed: 03/28/19 Entered: 03/28/19 15249:53 Page 1 Of 1

 

